     Case 2:20-cv-02198-JWB-JPO Document 1-1 Filed 04/15/20 Page 1 of 14
                                                  ELECTRONICALLY FILED
                                                    2020 Mar 18 PM 4:31
                                     CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                               CASE NUMBER: 2020-CV-000215

            IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS

GARRETT MCMILLIAN                             )
5725 N. Lenox Avenue                          )
Kansas City MO 64151                          )
                                              )
              Plaintiff,                      )    Case No.
                                              )
v.                                            )
                                              )
KAW VALLEY COMPANIES INC.                     )
5600 Kansas Avenue                            )
Kansas City, KS 66106                         )
SERVE REGISTERED AGENT:                       )
      Benjamin Kates                          )
      5600 Kansas Avenue                      )
      Kansas City KS 66106                    )
                                              )
              Defendant.                      )

                                PETITION FOR DAMAGES

       Comes now Plaintiff, and for his Petition for Damages against Defendant, alleges

and states as follows:

                                         PARTIES

       1.     Plaintiff is a resident of Missouri at the address set forth above.

       2.     Defendant Kaw Valley Companies Inc. is a Kansas corporation with its

principal place of business in Wyandotte County, Kansas. At all times relevant herein,

Defendant employed Plaintiff.

                               JURISDICTION AND VENUE

       3.     Plaintiff files his Petition pursuant to the KSA 44-1126 and KSA 44-1127 on

behalf of himself and all those similarly situated.




                                                                                    EXHIBIT A
      Case 2:20-cv-02198-JWB-JPO Document 1-1 Filed 04/15/20 Page 2 of 14




        4.      Jurisdiction and venue are proper in this Court because the cause of action

arises under Kansas law and the events described herein occurred in Wyandotte County,

Kansas.

                                 FACTUAL ALLEGATIONS

        5.      Plaintiff was employed by Defendant from June 2017 until his termination

on September 10, 2019.

        6.      While employed, Plaintiff served as a heavy equipment operator.

        7.      Plaintiff’s direct supervisor was Brian Murray.

        8.      Plaintiff is a longtime member of the military, more specifically the Air

National Guard.

        9.      While employed in 2018 and early 2019, Mr. Murray would from time to time

ask Plaintiff when his enlistment was going to end.

        10.     In early 2019, Plaintiff was approaching the deadline by which he needed

to re-enlist if he wished to continue his military service.

        11.     On or around March 5, 2019 Plaintiff spoke with Mr. Murray about Plaintiff’s

decision regarding re-enlistment in the military. Mr. Murray responded that he didn’t know

if reenlisting was a good idea. He said that other employees had tried to make that work

with the company but it never worked out. Mr. Murray said “it’s hard to keep someone

employed if they can’t be there to do the job.”

        12.     Plaintiff responded by telling Mr. Murray that Defendant had to allow time

off for military.

        13.     Mr. Murray responded by telling Plaintiff, “I’m warning you that if your

military schedule starts interfering with your work schedule the company will find a way




                                               2
      Case 2:20-cv-02198-JWB-JPO Document 1-1 Filed 04/15/20 Page 3 of 14




to get rid of you.” Mr. Murray further expressed frustration with Plaintiff’s enlistment and

warned Plaintiff that he could have problems if his military schedule continued to interfere

with his employment.

        14.       Plaintiff’s military service required him to attend mandatory military drills in

April 2019. Plaintiff was required to be away from work to attend those drills. Plaintiff

gave Defendant appropriate advance notice of the drills.

        15.       When Plaintiff returned from military drill he was written up by Defendant.

        16.       In July 2019 Plaintiff provided Defendant with his upcoming military drill

schedule for September 2019.

        17.       When early September 2019 arrived, however, Defendant scheduled

Plaintiff for every day during the time period that Plaintiff was to be at military drill.

        18.       Plaintiff reminded Defendant that he was scheduled for military drill

Thursday through Sunday, September 5-8, 2019. Mr. Murray again expressed frustration

and told Plaintiff it was killing him trying to figure out how he was going to cover Plaintiff

in the first place.

        19.       Defendant, through Mr. Murray, again referred to Plaintiff’s military service

getting in the way of his work schedule and told Plaintiff, “I knew this was going to be

rough when you decided to do this again. I knew there were going to be times when this

was a pain in the ass.”

        20.       Defendant then scheduled Plaintiff to work until 1:00 a.m. on Thursday,

September 5, 2019, allowing him less than three hours to sleep prior to his scheduled

military drill.




                                                  3
     Case 2:20-cv-02198-JWB-JPO Document 1-1 Filed 04/15/20 Page 4 of 14




         21.   Plaintiff told Defendant he would work at late as he could, but that he must

leave by 11:00 p.m. on Wednesday, September 4, 2019, at the latest. Plaintiff worked

until that time and then went home to rest for his drills that were scheduled to start the

morning of September 5, 2019.

         22.   Defendant fired Plaintiff on September 10, 2019, after returning from military

leave.

                        WRONGFUL DISCHARGE – KSA 44-1126

         23.   Plaintiff incorporates the foregoing allegations as though set forth fully

herein.

         24.   Defendant’s conduct toward Plaintiff, including threats, discipline,

discrimination, and termination of employment were because of Plaintiff’s military

membership and service.

         25.   Defendant’s actions in discriminating against Plaintiff in employment and

terminating Plaintiff’s employment violate KSA 44-1126 which prohibits discrimination in

employment and termination of employment against members of the military because of

their membership in the military or service in the military.

         26.   KSA 44-1127 provides a private cause of action for individuals aggrieved

by KSA 44-1126.

         27.   As a result of Defendant’s discrimination against Plaintiff and termination of

Plaintiff’s employment, Plaintiff has been damaged in the following respects including, but

not limited to, loss of income, loss of benefits, emotional distress, damage to reputation

and work record, court costs and attorney’s fees.




                                              4
     Case 2:20-cv-02198-JWB-JPO Document 1-1 Filed 04/15/20 Page 5 of 14




      WHEREFORE, Plaintiff requests that the Court grant him judgment against

Defendant for an amount that is fair and reasonable, for his costs, and for such other and

further relief as the Court seems just and proper.

                                         WHITE, GRAHAM, BUCKLEY, & CARR, L.L.C

                                         BY:___/s/ Bryan White _________
                                            Bryan White           KS 23255
                                            Deborah J. Blakely    KS 19010
                                            19049 East Valley View Parkway
                                            Independence, Missouri 64055
                                            (816) 373-9080 Fax: (816) 373-9319
                                            ggraham@wagblaw.com
                                            dblakely@wagblaw.com

                                          ATTORNEYS FOR PLAINTIFF




                                            5
               Case 2:20-cv-02198-JWB-JPO Document 1-1 Filed 04/15/20 Page 6 of 14
                                                              ELECTRONICALLY FILED
                                                                  2020 Mar 18 PM 4:31
Scott McMillian                                    CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                             CASE NUMBER: 2020-CV-000215
vs.
Kaw Valley Companies, Inc.
                                                       SUMMONS


                                       Chapter 60 - Service by the Sheriff

To the above-named Defendant/Respondent:


                                    Kaw Valley Companies, Inc.
                                    5600 Kansas Avenue
                                    Kansas City, KS 66106


You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                    Bryan T. White
                                    19049 East Valley View Parkway
                                    Suite C
                                    Independence, MO 64055


within 21 days after service of summons on you.




Clerk of the District Court
Electronically signed on 03/18/2020 04:42:52 PM


Documents to be served with the Summons:
PLE: Petition Petition for Damages, DIS: Discovery (Generic) Certificate of Service, NOT: Notice - Sheriff Service
Required Request for Service
       Case 2:20-cv-02198-JWB-JPO Document 1-1 Filed 04/15/20 Page 7 of 14
                                            ELECTRONICALLY FILED
            IN THE DISTRICT COURT OF WYANDOTTE  COUNTY,     KANSAS
                                           2020 Mar 18 PM 4:31
                                   CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
GARRETT MCMILLIAN                       )    CASE NUMBER: 2020-CV-000215
5725 N. Lenox Avenue                    )
Kansas City MO 64151                    )
                                        )
            Plaintiff,                  )   Case No.
                                        )
v.                                      )
                                        )
KAW VALLEY COMPANIES INC.               )
5600 Kansas Avenue                      )
Kansas City, KS 66106                   )
SERVE REGISTERED AGENT:                 )
      Benjamin Kates                    )
      5600 Kansas Avenue                )
      Kansas City KS 66106              )
                                        )
            Defendant.                  )


                              REQUEST FOR SERVICE

     The Clerk of the Court will issue a summons and petition for Kaw Valley
Companies, Inc. to be served on their registered agent: Benjamin Kates, 5600 Kansas
Avenue, Kansas City, KS 66106. Plaintiff requests service of process as follows:

__X___ a. Personal Service through the office of the Sheriff other than by return
          receipt delivery.

_____ b.    Service by Process Server authorized or appointed by the provisions of
            K.S.A. 60-303.

_____ c.    Service by return receipt delivery by the undersigned party or party’s
            attorney.

______ d. Service by return receipt delivery by the Sheriff.

_____ e.    Other instructions: __________________________________________.



                                     WHITE, GRAHAM, BUCKLEY, & CARR, L.L.C


                                     BY:___/s/ Bryan White _________
                                        Bryan White           KS 23255
                                        Deborah J. Blakely    KS 19010
                                        19049 East Valley View Parkway
                                        Independence, Missouri 64055
                                        (816) 373-9080 Fax: (816) 373-9319
Case 2:20-cv-02198-JWB-JPO Document 1-1 Filed 04/15/20 Page 8 of 14

                               ggraham@wagblaw.com
                               dblakely@wagblaw.com

                             ATTORNEYS FOR PLAINTIFF
     Case 2:20-cv-02198-JWB-JPO Document 1-1 Filed 04/15/20 Page 9 of 14
                                                ELECTRONICALLY FILED
                                                  2020 Mar 18 PM 4:31
                                   CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                             CASE NUMBER: 2020-CV-000215

          IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS


GARRETT MCMILLIAN                           )
5725 N. Lenox Avenue                        )
Kansas City MO 64151                        )
                                            )
            Plaintiff,                      )    Case No.
                                            )
v.                                          )
                                            )
KAW VALLEY COMPANIES INC.                   )
5600 Kansas Avenue                          )
Kansas City, KS 66106                       )
SERVE REGISTERED AGENT:                     )
      Benjamin Kates                        )
      5600 Kansas Avenue                    )
      Kansas City KS 66106                  )
                                            )
            Defendant.                      )

                             CERTIFICATE OF SERVICE

      I certify that the following documents were filed contemporaneously herein this 16th

day of March, 2020 with Plaintiff’s Petition for Damages and are to be served in the

summons packet by the Sheriff of Wyandotte County, Kansas:


            •   Plaintiff’s First Interrogatories to Defendant in both word and electronic
                format (via CD)
            •   Plaintiff’s First Request for Production of Documents to Defendant in
                both word and electronic format (via CD)
            •   Plaintiff’s First Request for Admissions to Defendant in both word and
                electronic format




                                        Respectfully submitted,

                                        WHITE, GRAHAM, BUCKLEY, & CARR, L.L.C

                                        BY:___/s/ Bryan White         _________
                                           Bryan White               KS 23255
Case 2:20-cv-02198-JWB-JPO Document 1-1 Filed 04/15/20 Page 10 of 14




                                  Deborah J. Blakely    KS 19010
                                  19049 East Valley View Parkway
                                  Independence, Missouri 64055
                                  (816) 373-9080 Fax: (816) 373-9319
                                  bwhite@wagblaw.com
                                  dblakely@wagblaw.com

                               ATTORNEYS FOR PLAINTIFF
     Case 2:20-cv-02198-JWB-JPO Document 1-1 Filed 04/15/20 Page 11 of 14
                                                    ELECTRONICALLY FILED
                                                      2020 Mar 31 PM 2:11
                                       CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                 CASE NUMBER: 2020-CV-000215

            IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS


GARRETT MCMILLIAN                               )
                                                )
               Plaintiff,                       )    Case No. 2020-CV-000215
v.                                              )
                                                )
KAW VALLEY COMPANIES INC.                       )
                                                )
               Defendant.                       )


                                 ENTRY OF APPEARANCE

       Andrew D. Holder of Fisher, Patterson, Sayler & Smith, LLP, hereby enters his appearance

as counsel on behalf of Defendant, Kaw Valley Companies, Inc., in the above-captioned matter.

All future correspondence and pleadings should be directed to his attention at the address below.



                                             Respectfully submitted,

                                             FISHER, PATTERSON, SAYLER & SMITH, LLP


                                             /s/ Andrew D. Holder
                                             Andrew D. Holder, #25456
                                             51 Corporate Woods, Suite 300
                                             9393 West 110th Street
                                             Overland Park, Kansas 66210
                                             T: (913) 339-6757 | F: (913) 339-6187
                                             aholder@fisherpatterson.com
                                             Attorney for Defendant




                                                {O0354907}
      Case 2:20-cv-02198-JWB-JPO Document 1-1 Filed 04/15/20 Page 12 of 14




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of March, 2020, the foregoing was filed electronically
with the Clerk of the District Court, and a service copy was sent via e-mail to the following:


WHITE, GRAHAM, BUCKLEY, & CARR, L.L.C
Bryan White          KS 23255
Deborah J. Blakely KS 19010
19049 East Valley View Parkway
Independence, Missouri 64055
(816) 373-9080 Fax: (816) 373-9319
bwhite@wagblaw.com
dblakely@wagblaw.com
ATTORNEYS FOR PLAINTIFF

                                              /s/ Andrew D. Holder
                                              Andrew D. Holder, #25456




{O0354907}                                       2
Case 2:20-cv-02198-JWB-JPO Document 1-1 Filed 04/15/20 Page 13 of 14
Case 2:20-cv-02198-JWB-JPO Document 1-1 Filed 04/15/20 Page 14 of 14
